Per Curiam.

The Commissioner of Investigation has charged the respondent, a Marshal of the City of New York, with improper service of petitions in landlord-tenant proceedings and with filing false affidavits of nonmilitary service. Discipline of City Marshals is entrusted to the Appellate Division (CCA, § 1610).
The respondent has submitted his letter of resignation to the Mayor and by cross motion requests acceptance of his resignation by this court. The court accepts this resignation with prejudice to any further public employment by the respondent. The further relief requested by respondent is denied and the proceeding is dismissed.
First Department
Stevens, P. J., Nunez, Lane, Steuer and Capozzoli, JJ., concur.
Second Department
Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur.
Proceeding dismissed.